DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  
a)	In claim 1, it is unclear whether the term “liquid crystal retardation film” means a retardation film that is made of a liquid crystal composition, or a retardation film that provides retardation to compensate for undesired retardation caused by an active liquid crystal layer.  For the purposes of examination, the first interpretation is used.
b)	In claim 15, it is unclear whether in the phrase “formed of a (meth)acrylic compound containing an alicyclic group or a (meth)acrylic liquid crystal compound containing an aromatic group”, the “(meth)acrylic compound containing an alicyclic group” is a (meth)acrylic liquid crystal compound containing an alicyclic group since the first and second retardation films are both liquid crystal retardation films.  
	Clarification with relevant citation(s) from the specification are required.  Claims 2-21 depend on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, WO 2017/159969 (US 2019/0107657 is used here) in view of Yu (US 2015/0315431).

    PNG
    media_image1.png
    412
    596
    media_image1.png
    Greyscale

Regarding claim 1, Jung teaches a polarizing plate (200 [0107]) for light emitting displays (light emitting display [0111]), comprising: a polarizer (130 [0110]); and a first liquid crystal retardation film (second protector layer 120 [0107] may be a retardation film [0093] which may be an optically transparent liquid crystal film [0097]), a first bonding layer (second adhesive film [0109]) and a second liquid crystal retardation film (positive C plate 150 [0107] obtained by curing the liquid crystal composition [0109]) sequentially stacked on a surface of the polarizer 130 (positive C plate 150 and the second protective layer 120 may be stacked via a second adhesive film [0109], Fig. 2 shown above). Jung is silent regarding a glass transition temperature and a composition of the first bonding layer.
However, Yu teaches that in a polarizing plate ([0099]), a first bonding layer has a glass transition temperature of 76°C (Tg of adhesive film, Example 1, Table 2 [0115]) that is within the claimed range of about 70°C to about 100°C, for the purpose of providing the desired combination of good adhesion, durability, and adhesion after immersion in water ([0066]), and is a composition (of Preparative Example 1 [0099]) comprising an aromatic group-containing glycidyl ether (phenyl glycidyl ether (1) [0083], Bisphenol-A Epoxy (3) [0086] containing at least two aromatic groups [0043], Epoxy 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a first bonding layer having a glass transition temperature within a range of about 70°C to about 100°C, as the first bonding layer in the polarizing plate for light emitting displays of Jung, in order to obtain the desired combination of good adhesion, durability, and adhesion after immersion in water, and further, to have formed the first bonding layer of a composition comprising an aromatic group-containing glycidyl ether, in order to obtain the desired curing, as taught by Yu.
Regarding claim 2, Jung teaches that the first bonding layer is directly formed on each of the first liquid crystal retardation film 120 and the second liquid crystal retardation film 150 (positive C plate 150 and the second protective layer 120 may be stacked via a second adhesive film [0109], Fig. 2).
Regarding claim 4, Yu teaches that the first bonding  layer can additionally comprise at least one selected from among bis(4-hydroxycyclohexyl)methane diglycidyl ether (hydrogenated diglycidyl ether of bisphenol F [0045]) and 2,2-bis(4-hydroxycyclohexyl)-propane diglycidyl ether (hydrogenated diglycidyl ether of bisphenol A [0045]) which are alicyclic group-containing glycidyl ethers, for the purpose of providing the desired curing ([0045]).
Regarding claim 5, Yu teaches that the aromatic group-containing glycidyl ether can further comprise resorcinol diglycidyl ether ([0040]), for the purpose of providing the desired curing (sufficient curing of the (meth)acrylate compound [0040]).

Regarding claim 7, Yu teaches an embodiment wherein the composition is free from an alicyclic epoxy compound (Preparative Example 1 [0099], Phenyl Glycidyl Ether (1) [0083], Bisphenol-A Epoxy (3) [0086] containing at least two aromatic groups [0043], Epoxy compounds (1), (3), Preparative Example 1, Table 1 [0095]), for the purpose of providing the desired curing (sufficient curing of the (meth)acrylate compound [0040]).
Regarding claim 8, Yu teaches that the aromatic group-containing glycidyl ether (phenyl glycidyl ether (1) [0083], Bisphenol-A Epoxy (3) [0086] containing at least two aromatic groups [0043], Epoxy compounds (1), (3), Preparative Example 1, Table 1 [0095]) is present in an amount of about 77 wt% ((1+79)x100/(1+79+20+2+1), parts by weight, Preparative Example 1, Table 1 [0095]) in the composition for the first bonding layer (of Preparative Example 1 [0099]) that is within the claimed range of about 20 wt% to about 90 wt%, for the purpose of providing the desired curing (sufficient curing of the (meth)acrylate compound [0040]). 
Regarding claims 9-10, Yu teaches that the composition further comprises a (meth)acrylate containing one hydroxyl group (2-hydroxyethyl acrylate (6) [0089]), in an amount of 20 parts by weight (acrylate compound (6), Preparation Example 1, Table 1 [0095]) to a total of 100 parts by weight of the epoxy compound and the (meth)acrylate compound (1+79+20 parts by weight, Epoxy compound + Acrylate compound, Preparative Example 1, Table 1 [0095]), that is within the claimed range of about 5 parts by weight to a total of 100 parts by weight, for the purpose of providing the desired 
Regarding claim 11, Yu teaches that the (meth)acrylate compound can additionally or alternately comprise 2-hydroxy-3-phenoxypropyl(meth)acrylate ([0050]) which is a (meth)acrylate containing an aromatic group, for the purpose of providing the desired enhancement of interfacial adhesion between the polarizer and an adjacent optical film ([0049]). 
Regarding claim 12, Yu teaches that the composition further comprises a photo-cationic initiator ((11), Preparative Example 1, Table 1 [0095]), for the purpose of providing the desired photocuring ([0056]) and a photo-enhancer (photosensitizer (10), Preparative Example 1, Table 1 [0095]), for the purpose of providing the desired enhancement of the reactivity of the photo-cationic initiator ([0053]).
Regarding claim 13, Yu teaches that the composition comprises: 80 parts by weight of the aromatic group-containing glycidyl ether (phenyl glycidyl ether (1) [0083], Bisphenol-A Epoxy (3) [0086] containing at least two aromatic groups [0043], Epoxy compounds (1), (3), Preparative Example 1, Table 1 [0095]) that is within the claimed range of about 20 parts by weight to about 95 parts by weight; 20 parts by weight of a (meth)acrylate compound (2-hydroxyethyl acrylate (6) [0089] Acrylate compound (6), Preparative Example 1, Table 1 [0095]) that is within the claimed range of about 5 parts to about 10 parts by weight; and 1 part by weight of a photo-cationic initiator ((11), Preparative Example 1, Table 1 [0095]) that is within the claimed range of about 0.5 parts by weight to about 10 parts by weight, and 2 parts by weight of a photo-enhancer (photosensitizer (10), Preparative Example 1, Table 1 [0095]) that is within the claimed 
Regarding claim 14, Yu teaches in one embodiment, that the composition comprises: 80 parts by weight of the aromatic group-containing glycidyl ether (phenyl glycidyl ether (1) [0083], Bisphenol-A Epoxy (3) [0086] containing at least two aromatic groups [0043], Epoxy compounds (1), (3), Preparative Example 1, Table 1 [0095]) that is within the claimed range of about 20 parts by weight to about 94 parts by weight; 20 parts by weight of a (meth)acrylate compound (2-hydroxyethyl acrylate (6) [0089] Acrylate compound (6), Preparative Example 1, Table 1 [0095]) that is within the claimed range of about 5 parts to about 75 parts by weight; and 1 part by weight of a photo-cationic initiator ((11), Preparative Example 1, Table 1 [0095]) that is within the claimed range of about 0.5 parts by weight to about 10 parts by weight, and 2 parts by weight of a photo-enhancer (photosensitizer (10), Preparative Example 1, Table 1 [0095]) that is within the claimed range of about 0.1 parts by weight to about 10 parts by weight, relative to a total of 100 parts by weight of the (meth)acrylate compound (Acrylate compound (6), Preparative Example 1, Table 1 [0095]) and the aromatic-group-containing glycidyl ether (Epoxy compounds (1), (3), Preparative Example 1, Table 1 [0095]), for the purpose of providing the desired combination of good adhesion, durability, and adhesion after immersion in water ([0006]).  

Regarding claim 18, Jung teaches a protective layer (first protective layer 140 [0110]) on another surface of the polarizer 130 (Fig. 2).
Regarding claim 19, Jung teaches that the protective layer 140 comprises at least one of a protective film or a protective coating layer ([0073]).
Regarding claim 20, Jung teaches a light emitting display comprising the polarizing plate 200 for light emitting displays ([0111]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yu, as applied to claims 1-2, 4-14, 18-20 above, and further in view of Lee (US 2016/0238771).
Jung, as modified by Yu, teaches the polarizing plate for light emitting displays, as described above.  Jung is silent regarding a polarization degree variation ∆PE1 of about 1% or less according to Equation 1 of Applicant.
However, Lee teaches that a polarizing plate for optical displays ([0003]) most desirably has a polarization degree variation ∆PE1 of about 0% ([0041]) which is within 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the polarizing plate for light emitting displays of Jung, with a polarization degree variation ∆PE1 within a range of about 1% or less according to Equation 1 of Applicant, in order to obtain the desired durability under high temperature conditions, as taught by Lee.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yu, as applied to claims 1-2, 4-14, 18-20 above, and further in view of Farrand (US 2005/0133760).
Jung, as modified by Yu, teaches the polarizing plate 200 for light emitting displays, comprising: the polarizer 130; and the first liquid crystal retardation film 120, the first bonding layer, and the second liquid crystal retardation film 150, sequentially stacked on a surface of the polarizer 130, as described above.  In addition, Jung teaches that the second liquid crystal retardation film 150 is formed of a polymerizable liquid crystal compound (obtained by curing the liquid crystal composition [0109]) such that each of the first liquid crystal retardation film 120 and the second liquid crystal 
However, Farrand teaches that a liquid crystal retardation film (abstract) is formed of a polymerizable liquid crystal compound (polymerizable mesogenic compound, abstract) that is a (meth)acrylic liquid crystal compound containing an aromatic group ((A) [0007]), for the purpose of providing the desired uniform orientation of high quality ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a (meth)acrylic liquid crystal compound containing an aromatic group, as the polymerizable liquid crystal compound forming each of the first and second retardation films of the polarizing plate for light emitting displays of Jung, in order to obtain the desired uniform orientation of high quality, as taught by Farrand.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yu, as applied to claims 1-2, 4-14, 18-20 above, and further in view of Cole (US 5,157,589).
Jung, as modified by Yu, teaches the polarizing plate 200 for light emitting displays, comprising: the polarizer 130; and the first liquid crystal retardation film 120, the first bonding layer, and the second liquid crystal retardation film 150, sequentially stacked on a surface of the polarizer 130, as described above.  In addition, Jung teaches that the polarizing plate 200 for light emitting displays, can further comprise a second bonding layer to laminate a retardation film to another optical film ([0103]) which can be an adjacent polarizer, such that a second bonding layer can be disposed between the polarizer 130 and the first liquid crystal retardation film 120, for the same 
However, Cole teaches that in a multilayer laminate (plurality of laminated dielectric layers, abstract), the bonding layers are each of progressively lower glass transition temperature, for the purpose of maintaining the stability of the already formed laminate structure during addition of the later laminations (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the second bonding layer with a different glass transition temperature than the first  bonding layer, in the polarizing plate for light emitting displays of Jung, in order to maintain the stability of the already formed laminate structure during addition of the later laminations, as taught by Cole.
Regarding claim 17, Jung teaches that a typical bonding agent for polarizing plates is a water-based bonding agent or a photocurable bonding agent ([0088]), such that the second bonding layer can be formed of a water-based bonding agent or a photocurable bonding agent.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yu, as applied to claims 1-2, 4-14, 18-20 above, and further in view of Jeong (US 2016/0370508).
Jung, as modified by Yu, teaches the light emitting display comprising the polarizing plate for light emitting displays, as described above.  Although Jung fails to teach that the light emitting display is a foldable light emitting display, a foldable light 
Jeong teaches that a light emitting display can be a flexible light emitting display ([0005]) which is a foldable light emitting display due to its flexibility, made for the purpose of providing the desired design function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0120295 teaches a multilayer laminate ([0022]) in which a second bonding layer has a different glass transition temperature than a first bonding layer (pressure sensitive adhesive layer having a glass transition temperature higher than that of the pressure sensitive adhesive layer between two adjacent recording layers [0023]).










If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782